            Case 2:19-cr-00072-TJS Document 81 Filed 04/24/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :        DATE OF NOTICE: April 24, 2019
                                                       :
                    v.                                 :
                                                       :
PHILLIP NARDUCCI                                       :        CRIMINAL NO. 19-72-1
25 Hunters Creek Circle
Mullica Hill, NJ 08062

                                           NOTICE OF HEARING

        TAKE NOTICE, that the above-entitled case has been set for a CHANGE OF PLEA HEARING
in the United States District Court, United States Courthouse, 601 Market Street, Philadelphia, PA 19106,
on MAY 15, 2019, at 1:00 P.M., before the Honorable Timothy J. Savage, in COURTROOM 9-A, 9th
floor.

     ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM ON THE
DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS DIRECTED,
THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

      If a defendant is presently in jail, the defendant or his counsel shall notify the undersigned in writing
immediately so that the necessary procedures can be taken to have the defendant present in the courtroom.



                                                            /s/ Alex Eggert
                                                           Alex Eggert
                                                           Deputy Clerk to Judge Savage
                                                           Phone: 267-299-7489



[ ] INTERPRETER REQUIRED: ______________
[ ] THIS PROCEEDING HAS BEEN RESCHEDULED FROM: _________




cc:      Phillip Narducci
         Gregory Pagano, Defense Counsel
         Jonathan B. Ortiz, AUSA
         Probation Office
         U.S. Marshal
         Crystal Wardlaw

Cr. 25 (rev.8/97)
